Order entered December 16, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01209-CV

                           E.F. JOHNSON COMPANY, Appellant

                                               V.

 INFINITY GLOBAL TECHNOLOGY F/K/A INFINITY GEAR AND TECHNOLOGY,
                       LLC, ET AL., Appellees

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-14303-D

                                           ORDER
        We GRANT appellant/cross-appellee and appellee/cross-appellant’s December 11, 2014,

joint motion to extend time to file briefs and ORDER the briefs be filed no later than January 14,

2015.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE